        Case 3:18-cv-01865-RS Document 208 Filed 03/13/19 Page 1 of 2



 1                                       UNITED STATES DISTRICT COURT

 2                                     NORTHERN DISTRICT OF CALIFORNIA

 3

 4    STATE OF CALIFORNIA, et al.                               Case No. 18-cv-01865-RS

 5                       Plaintiffs,                                       18-cv-02279-RS

 6             v.

 7     WILBUR L. ROSS, et al.,

 8                       Defendants.                            NOTICE OF APPEAL

 9    ------------------------------------------------------

10    CITY OF SAN JOSE, et al.,

11                       Plaintiffs,

12             v.

13     WILBUR L. ROSS, et al.,

14                       Defendants.

15

16

17
              PLEASE TAKE NOTICE that Defendants hereby appeal to the United States Court of
18
     Appeals for the Ninth Circuit from this Court’s Findings of Fact and Conclusions of Law dated
19
     March 6, 2019 (ECF Nos. 196 and 205), and the Final Judgment, Order of Vacatur, and Permanent
20
     Injunction entered on March 13, 2019 (ECF Nos. 197 and 207).
21

22
     Respectfully submitted this 13th day of March, 2019
23

24                                                             JOSEPH H. HUNT
                                                               Assistant Attorney General
25
                                                               BRETT A. SHUMATE
26                                                             Deputy Assistant Attorney General
27                                                             JOHN R. GRIFFITHS
                                                               Director, Federal Programs Branch
28

      DEFS’ NOTICE OF APPEAL Nos. 3:18-cv-01865-RS and 3:18-cv-02279-RS
      Case 3:18-cv-01865-RS Document 208 Filed 03/13/19 Page 2 of 2



 1
                                                         CARLOTTA P. WELLS
 2                                                       Assistant Director

 3                                                         /s/Marsha Stelson Edney
                                                         MARSHA STELSON EDNEY
 4                                                       Senior Trial Counsel
                                                         KATE BAILEY
 5                                                       CAROL FEDERIGHI
                                                         Trial Attorneys
 6                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
 7                                                       1100 L Street, NW
                                                         Washington, DC 20005
 8                                                       Tel.: (202) 514-4520
                                                         Email: marsha.edney@usdoj.gov
 9                                                       Attorneys for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFS’ NOTICE OF APPEAL Nos. 3:18-cv-01865-RS and 3:18-cv-02279-RS
